NUMBER 13-19-00248-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                   IN RE PATRICK DIXON


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Hinojosa
            Memorandum Opinion by Justice Hinojosa 1

        Relator Patrick Dixon, proceeding pro se, filed a petition for writ of mandamus in

the above cause on May 28, 2019. Relator contends that his judgment of conviction is

void because the trial court incorrectly enhanced his punishment based on a count in the

indictment that had been dismissed by the State. 2 He seeks to compel the trial court to

set aside the order sentencing him to forty years of imprisonment.


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not

required to do so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
        2 Relator previously filed a similar petition for writ of mandamus raising this same argument. See
In re Dixon, No. 13-19-00227-CR, 2019 WL 2167955, at *1 (Tex. App.—Corpus Christi May 17, 2019, orig.
proceeding) (mem. op., not designated for publication).
       To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. In re Harris,

491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422
S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet

both requirements, then the petition for writ of mandamus should be denied. State ex rel.

Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007).

       It is the relator’s burden to properly request and show entitlement to mandamus

relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself entitled

to the extraordinary relief he seeks.”). In addition to other requirements, the relator must

include a statement of facts supported by citations to “competent evidence included in the

appendix or record” and must also provide “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52.3. As the party seeking relief, the relator has the burden

of providing the Court with a sufficient mandamus record to establish his right to a writ of

mandamus. Lizcano v. Chatham, 416 S.W.3d 862, 863 (Tex. Crim. App. 2011) (orig.

proceeding) (Alcala, J. concurring); Walker, 827 S.W.2d at 837; see TEX. R. APP. P.

52.3(k) (specifying the required contents for the appendix); R. 52.7(a) (specifying the

required contents for the record).

       In support of his petition for writ of mandamus, relator has provided us with a copy

of the grand jury indictment against him for aggravated assault in count one and unlawful



                                             2
possession of firearm by a felon in count two. The indictment provides that relator is

being indicted as a repeat felony offender with a prior felony conviction for possession of

cocaine in cause number 04-CR-2177-C. Relator has also provided us with the State’s

motion to dismiss count two of the indictment, unlawful possession of a firearm by a felon,

as ordered by the trial court, in the underlying cause 14-CR-1880-C. And finally, relator

has given us the plea agreement pertaining to count one of the indictment. The plea

agreement reflects that relator pleaded guilty to aggravated assault with a recommended

sentence of forty years to run concurrently with the sentence imposed in cause number

13-CR-2580-C, that there was no affirmative finding of a deadly weapon; and that the

defendant agreed to withdraw his appeal in cause number 13-CR-2580-C.

       The Court, having examined and fully considered the petition for writ of mandamus

and the limited record provided, is of the opinion that the relator has not met his burden

to obtain relief. Based on the documentation provided, relator’s sentence was enhanced

based on a separate conviction rather than the dismissed count in the indictment.

Accordingly, we deny the petition for writ of mandamus. See In re Harris, 491 S.W.3d at

334; In re McCann, 422 S.W.3d at 704.

                                                              LETICIA HINOJOSA
                                                              Justice

Do Not Publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
29th day of May, 2019.




                                            3